Citation Nr: 1631260	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  14-10 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to March 24, 2014.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1988 to May 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, rated 30 percent, effective August 8, 2008.  A subsequent (August 2012) rating decision increased the rating to 50 percent rating, also effective August 8, 2008.  A January 2015 rating decision increased the rating to 100 percent, effective March 24, 2014.  [A June 2015 rating decision found clear and unmistakable error in the January 2015 rating decision, in that that the basis for the increase in the rating to 100 percent was incorrect, and instead assigned a temporary total rating under 38 C.F.R. § 4.29 from March 24, 2014.]  A June 2015 rating decision assigned a schedular 100 percent rating effective June 1, 2014.


FINDING OF FACT

Throughout prior to March 23, 2014, the Veteran's PTSD is reasonably shown to have been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas; total occupational and social impairment due to PTSD symptoms was not shown.


CONCLUSION OF LAW

The Veteran's PTSD warrants an increased (to 70 percent, but no higher) rating for throughout prior to March 23, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (Code) 9411 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This appeal is from the initial rating assigned with the award of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A statement of the case properly provided notice on the downstream issues of entitlement to an increased initial rating.  It is not alleged that notice was less than adequate.

The Veteran's VA and private medical records have been secured.  As is discussed in greater detail below, he was afforded an adequate VA examination to ascertain the severity of his psychiatric disability.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Private medical records show that on December 10, 2009, the Veteran reported his symptoms included anger outbursts, being anti-social, sadness, nightmares and feeling down in the dumps.  He said he had panic attacks.  A mental status evaluation found that his appearance and mood were appropriate, and his affect flat.  He was oriented times four.  His thought content was appropriate.  He reported disturbed sleep, with nightmares, night sweats and panic.  The diagnosis was PTSD, and a Global Assessment of Functioning (GAF) score of 50 was assigned.  

In May 2010, the Veteran's supervisor, a VA nurse, wrote that she had observed his strange behavior.  She noted he sat with his back to the wall as if he were paranoid; was anti-social around his peers; and went to the bathroom several times a day due to flashbacks.  It was noted that he became very agitated during the day.  

VA outpatient treatment records show that on mental status evaluation in March 2010, the Veteran did not have hallucinations, delusions, looseness of associations or suicidal or homicidal ideation.  He presented appropriately groomed, stating that he had experienced several traumatic events that continued to bother him.  He became very sad and anxious.  On January 14, 2011, he reported he slept only three hours a night, and slept with a gun.  He checked doors and windows several times during the night.  He felt detached from those he should love, including his children and girlfriend.  He related he went to work, came home, sat alone in his room and then went to bed.  He did not have any hobbies or activities that he enjoyed.  He endorsed symptoms of irritability, anhedonia, a short temper, wanting to isolate, avoidance of crowds, being easily frustrated, and having anxiety with panic attacks.  On mental status evaluation, he was cooperative, and described as appropriately dressed and groomed.  His mood was dysphoric.  His thought content was positive for paranoia and auditory hallucinations.  There were no suicidal or homicidal ideation, obsessions or compulsions.  His insight and judgment were fair.  The diagnosis was rule out depression with psychosis and rule out PTSD.  The GAF score was 50.  He was seen for follow-up the next month and said that despite additional medication, he could not see much improvement in his symptoms.  He continued to have nightmares.  He stated he heard voices.  He denied suicidal or homicidal ideation.  In March 2011, he stated the increase in medication had been helpful with his hallucinations.  He reported he was sleeping better with fewer nightmares.  In April 2011, it was noted he had some delusions and hallucinations, but they were improved on medication and he was sleeping better.  

Private medical records show that on April 1, 2010, the Veteran stated he had nightmares, night sweats, panic attacks and anxiety.  He also said he isolated himself.  A mental status evaluation found he was alert and not agitated.  His speech was normal and associations were logical.  His mood and affect were dysthymic.  There were no delusions.  He was oriented times three.  His memory was intact.  His insight and judgment were poor.  The diagnoses were dysthymia and PTSD.  The GAF score was 68.  The next month it was noted that he was alert, but had a depressed affect.  He was not psychotic.  In August 2010, it was noted he was agitated at work.  Examination found he was alert and cooperative.  He was not anxious or psychotic.  In May 2011, he was alert and cooperative, and was not psychotic or anxious.  

On June 2012 VA psychiatric examination, the Veteran stated he had nightmares one to two times a week.  He slept three to four hours a night.  He said he gets agitated quickly on the job, and has panic attacks.  On mental status evaluation, he was alert and oriented times four.  His mood was down and he reported it was especially so that day knowing he would need to speak about things he avoided talking about.  His affect was blunted and depressed.  There was no suicidal or homicidal ideation.  Thought processes were logical and linear, and thought content was appropriate.  There were no obsessions, hallucinations, illusions, paranoia or delusions.  He denied audio or visual hallucinations.  His hygiene and grooming, attention and concentration were good; but he reported having trouble with concentration.  His insight and judgment were fair to poor.  Another section of the examination report notes that the examiner checked the following symptoms as applying to the Veteran's diagnosis:  depressed mood; anxiety; panic attacks occurring weekly or less often; chronic sleep impairment; mild memory loss; flattened affect; difficulty in establishing and maintaining effective work and social relationships; inability to establish and maintain effective relationships; suicidal ideation; obsessional rituals that interfere with routine activities; and neglect of personal appearance and hygiene.  The diagnosis was PTSD, and the GAF score was 55.  The examiner stated the Veteran had occupational and social impairment with reduced reliability and productivity.

In July 2012, three VA psychiatrists and a psychologist reviewed the Veteran's records and diagnosed PTSD and psychotic disorder, not otherwise specified.  They concluded he had occupational and social impairment with reduced reliability and productivity. 

In September 2012, a VA nurse wrote that she was aware of "issues" when the Veteran had to separate himself from others, issues that caused discomfort to him.  She noted the Veteran had problems with a few of his co-workers.  

VA outpatient treatment records show that in August 2012, the Veteran presented to the clinic irritated and anxious.  His affect ranged from angry to almost tearful.  His speech was pressured.  He stated he was doing his work when a co-worker interrupted him and started talking to him in a negative manner.  He said the co-worker nagged him all the time, and that he felt like he wanted to hit her.  He noted that normally when he feels this way he is able to step away until he can regain control of his emotions.  He also stated that he became frustrated easily.  In February 2013, his chief complaints were agitation, not wanting to be around people, and feeling restless and edgy.  He denied suicidal and homicidal ideation, audio or visual hallucinations and delusions.  He said he was in a car accident two weeks earlier while having a flashback; he momentarily forgot where he was, and rear-ended another car.  In September 2013, he continued to complain of poor sleep with frequent awakenings and nightmares.  He related that at work, he was easily agitated and had to go to a restroom to compose himself (sometimes as often as 10 times daily).  He felt depressed and sometimes was tearful when he went home.  He would sit alone in a darkened room.  He continued to feel detached, with anhedonia.  He denied ever having suicidal thoughts.  The impression was that he continued to have significant PTSD symptoms.  In November 2013 it was noted that he was employed full time.  He stated he felt safest alone at home.  He reported recurring nightmares, although his medications had helped somewhat.  Mental status evaluation found him anxious, but alert and oriented times four.  His appearance was neat; his affect was anxious and depressed; his speech was congruent with his mood; and there were no hallucinations or delusions, and no suicidal or homicidal ideation was noted.  There was no impairment of thought process and he was able to maintain personal hygiene.
In January 2014, the Veteran was alert and oriented times four.  His mood and affect were blunted.  He was neatly dressed and groomed.  He stated he was able to get to sleep easily with medication, but he awakens after several hours and has difficulty getting back to sleep.  He noted that when he does return to sleep he has nightmares about three times a week.  He said his mood was "not too good."  He noted he had to go to the bathroom two or three times a day to calm down. He reports isolating himself outside of work with very minimal socialization with anyone.  He did not have any friends.  He said he was "nervous around a lot of people" and therefore avoided crowds.  He expressed his thoughts without evidence of looseness of associations, ideas of reference or flight of ideas.  He stated his concentration was "very poor" with difficulty staying focused.  Insight and judgment were adequate.  Examination found his mood, affect and orientation were within normal limits.  There were no delusions or hallucinations.  He denied suicidal or homicidal ideation.  The impression was PTSD.

On March 24, 2014 the Veteran was admitted to a Board PTSD residential program.  His symptoms included nightmares, being nervous around people, difficulty sleeping, intensive and intrusive images and memories and that he did not want to socialize at all.  He denied perceptual disturbances and delusions.  While he stated he got mad sometimes, he said he was not suicidal.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Pertinent general policy considerations include:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Board. Board. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Board. Board. 119 (1999).

A 100 percent rating is warranted for PTSD with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent rating is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

In Mauerhan v. Principi, 16 Board. Board. 436 (2002), the Court noted that the list of symptoms in the Board's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather is to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  It was indicated the regulation requires an evaluation of the effects of the symptoms, and not a search for a set of particular symptoms.

One factor which may be considered is the Board score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Board. Board. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-Board)); see also Richard v. Brown, 9 Board. Board. 266 (1996).  Board scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A Board score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job).  See DSM-Board.  [Revised Board regulations have incorporated use of DSM-V (which does not provide for use of the Board scale).  Inasmuch as this appeal arose prior to such revision, the Veteran is entitled to consideration of the Board scores assigned.]

It is reasonably shown that the Veteran's PTSD symptoms have resulted in occupational and social impairment with deficiencies in most areas throughout prior to March 24, 2014.  Throughout prior to that date he is shown to have had manifestations including self-isolation and ritual behaviors (e.g. sitting with back to a wall, restroom visits to seek symptom relief) which resulted in deficiencies at work, at home, and in social activities (none are reported).  In addition his examination and treatment records consistently reflect problems with disturbed sleep (nightmares), temper flares, and panic attacks which caused deficiencies and required coping measures (withdrawal and self-isolation) at work, at home, and in social life.  Together, these symptoms and their impact on occupational and daily activity functioning reflect deficiencies in most area.  Board scores reported are not inconsistent with that conclusion.  While there is an isolated Board score of 68 (reflecting a substantially lesser level of impairment), such score does not appear again during the evaluation period, and cannot be found to reflect a period of sustained improvement.  The other Board scores noted are all 50 (reflecting serious symptoms and impairment) and 55 (in the lower half of moderate).  Accordingly, the Board finds that a 70 percent rating for PTSD is warranted throughout prior to March 24, 2014.

At no time prior to March 24, 2014 is the Veteran's PTSD shown to have had manifestations productive of total occupational and social impairment (so as to warrant a 100 percent schedular rating).  For the most part throughout the period he was employed (and occupational functional impairment from PTSD manifestations shown is encompassed by the 70 percent rating that is assigned.  While he has self-reported occasional neglect of personal hygiene, such has not been reported on examinations/in treatment records.  On mental status evaluations he has been described as "appropriately dressed," "neat," and well-groomed.  And he has managed to attend to his activities of daily living.  Accordingly, a schedular 100 percent rating is not warranted prior to March 24, 2014.  

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all identified symptoms and impairment associated with the Veteran's PTSD are encompassed by the criteria for the 70 percent schedular rating now assigned for the period prior to March 24, 2014.  The Veteran has not specifically alleged any functional impairment that is not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the record does not suggest, nor has the Veteran alleged that his PTSD prevented him from being gainfully employed prior to March 24, 2014; there is no indication in the evidence of record that by virtue of his PTSD he was rendered incapable of gainful employment.  In fact, the record reflects that he apparently maintained full time employment throughout (having learned how to compensate when his symptoms flared).


ORDER

A 70 percent (but no higher) rating is granted for the Veteran's PTSD for throughout the period prior to March 24, 2014, subject to the regulations governing payment of monetary awards.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


